Citation Nr: 0936242	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-36 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to 
February 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for 
hypertension. 

The Veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
January 2009. A transcript of that hearing is of record and 
associated with the claims folder. 

In April 2009, the Board remanded the claim for further 
development. This case is now ready for appellate review. 


FINDINGS OF FACT

1. The Veteran was diagnosed with hypertension many years 
after service discharge. 

2. The preponderance of the competent medical evidence does 
not link the Veteran's hypertension with active service or an 
event in active service. 


CONCLUSION OF LAW

The criteria to establish service connection for hypertension 
are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in a letter issued in August 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in March 2006. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. 
Service medical evidence, private medical records, VA medical 
records, and pursuant to the Board's April 2009 remand, the 
Veteran underwent a VA examination in July 2009.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

There are no known additional records or information to 
obtain. 

A hearing was offered, and the Veteran testified before the 
undersigned at a Travel Board hearing in January 2009. The 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claim.


Service Connection-Hypertension

The Veteran alleges that he warrants service connection for 
hypertension based on service incurrence. He maintains that 
during service, he had borderline hypertension on his 
separation examination and he believes this is the same 
condition he has to date. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for hypertension. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event. Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998). 

The claim is presently denied because the preponderance of 
the competent medical evidence indicates that the Veteran's 
hypertension was not caused by any incident of active 
military service or to a compensable degree within one year 
of separation from service. 

Service medical evidence shows that the Veteran's blood 
pressure was 138/90 on entrance examination. He  was 
diagnosed with borderline hypertension on separation 
examination. His blood pressure reading was 142/98. This 
examination occurred in September 1976. There was no other 
finding, treatment, or diagnosis of hypertension or related 
thereto in service or within one year of service discharge. 

After service, there is evidence of private and VA treatment 
for hypertension. A January 2005 outpatient treatment record 
shows that the Veteran has had hypertension for 15 years 
(1990). His hypertension is also shown as uncontrolled. 

During the January 2009 Travel Board hearing, the Veteran 
testified that he had a "clean bill of health" upon 
entrance into service and had not been seen in service for 
hypertension. He stated that he was borderline hypertensive 
on separation examination and that no physician had ever 
linked his hypertension to his military service. He testified 
that he was currently receiving treatment for hypertension 
from the VA. 

Pursuant to the Board's April 2009 remand, the Veteran 
underwent a VA examination in July 2009. The examination 
revealed a diagnosis of hypertension. The examiner indicated 
that the Veteran had elevated blood pressure isolated at his 
separation examination in 1976. He also stated that this 
could have been an early manifestation if repeated readings 
could be found to document similar hypertension blood 
pressure readings and/or diagnosed in service or within one 
year after service, but there are no such findings on review 
of the record. Therefore, according to the examiner, the 
Veteran's documented finding in service of one isolated 
elevated blood pressure reading is less likely than not 
related to hypertension currently diagnosed and treated in 
2009. 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection for hypertension is not 
warranted. Moreover, presumptive service connection is not 
warranted because there is no competent evidence of 
hypertension to a compensable degree within the first post-
service year. Accordingly, the statutory presumption 
contained in 38 C.F.R. §§ 3.307 and 3.309 is not for 
application.

Therefore, service connection for hypertension is not 
warranted. 


ORDER

Service connection for hypertension is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


